Cuyahoga App. Nos. 77129 and 77134. This cause is pending before the court as an appeal and cross-appeal from the Cuyahoga County Court of Appeals. On May 2, 2001, this court ordered the Clerk of the Cuyahoga County Court of Appeals to certify and transmit the record in accordance with S.Ct.Prac.R. V. The Clerk certified the record on June 8, 2001, and, upon requests by this court to certify missing portions of the record, certified additional portions of the record on February 22, 2002. The court has determined that the following portions of the record have not been certified and transmitted by the Clerk of the Cuyahoga County Court of Appeals as required by this court’s order and as requested.
Docket Item No. Date Filed Item
1 7/28/98 Complaint
28 9/24/98 Answer with Counterclaims
10/26/98 34 Reply to Counterclaims
3/18/99 49 Defendants’ Equity Issues Trial Brief
4/14/99 65 Plaintiffs’ Memo in Opp. to Defendants’ Motion to Dismiss Equity Claims Rule 41(B)(2)
84 6/30/99 Plaintiffs’ and Third Party Defendants’ Motion for Summary Judgment on Defendants’ Counterclaims
Whereas the Clerk of the Cuyahoga County Court of Appeals has not certified and transmitted the record as required by this court’s order,
IT IS ORDERED by the court, sua sponte, that the Clerk of the Cuyahoga County Court of Appeals show cause within ten days of the date of this order why he should not be held in contempt for failing to comply with this court’s order.